HUGHES, J
The cases that have been reported by our Supreme Court since the decision of Farmers Insurance Company v. Todeno, 111 O.S. 274, do not seem to qualify in any extent the proposition therein laid down that no title passes to an automobile unless a bill of sale is given to the purchaser and the same is duly filed with the clerk of courts in compliance with the Code.
Later cases involve conflicts between lien holders and the like, but inasmuch as there has been no change in the general proposition, it would follow that Stewart did not procure such a title in the automobile in question as would enable him tp give any interest by way of mortgage to one claiming against a bone fide purchaser, such as Stalder was in this case.
Before Judges Crow, Hughes and Justice.